UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4416


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ESTEE PETE GILSTRAP,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:12-cr—00481-JMC-4)


Submitted:   December 19, 2013            Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


William I. Bouton, WILKINS & BOUTON, LLC, Greenville, South
Carolina, for Appellant.    Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pursuant       to    a    written       plea   agreement,        Estee     Pete

Gilstrap pled guilty to possession with intent to distribute 50

grams    or    more     of     methamphetamine          and     using    and    carrying     a

firearm during and in relation to a drug trafficking offense.

In the plea agreement, Gilstrap agreed to waive his right to

appeal       his    conviction          and   sentence,       except     on     grounds    of

ineffective assistance of counsel or prosecutorial misconduct.

Gilstrap now appeals.                   His counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are   no      meritorious       grounds         for    appeal    but    questioning        the

validity      of    the      guilty      plea    and    the     reasonableness      of     the

sentence.          Gilstrap was advised of his right to file a pro se

supplemental brief, but he has not done so.                         The Government has

filed    a     motion     to       dismiss      Gilstrap’s      appeal    based     on     the

appellate waiver provision in his plea agreement.                             We dismiss in

part and affirm in part.

               In the absence of a motion in the district court to

withdraw a guilty plea, this court’s review of the plea colloquy

is for plain error.                United States v. Martinez, 277 F.3d 517,

525 (4th Cir. 2002).               After reviewing the plea agreement and the

transcript of the plea hearing, we conclude that the district

court fully complied with the requirements of Fed. R. Crim. P.

11 when accepting Gilstrap’s guilty plea.

                                                 2
              We review de novo a defendant’s waiver of appellate

rights.       United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).        “A defendant may waive his right to appeal if that

waiver is the result of a knowing and intelligent decision to

forgo the right to appeal.”                    United States v. Amaya-Portillo,

423 F.3d 427,     430   (4th    Cir.    2005)      (internal        quotation   marks

omitted).          To    determine      whether      the       waiver    is   knowing    and

intelligent,        we    look   “to     the    totality        of   the    circumstances,

including the experience and conduct of the accused, as well as

the accused’s educational background and familiarity with the

terms of the plea agreement.”                      United States v. General, 278
F.3d 389,      400    (4th    Cir.     2002)       (internal        quotation      marks

omitted).

              Our review of the record leads us to conclude that

Gilstrap knowingly and voluntarily waived the right to appeal

his    sentence.          We   therefore       grant      in    part    the   Government’s

motion to dismiss and dismiss the appeal of Gilstrap’s sentence.

The    waiver      provision,     however,         does    not    preclude     our     direct

review        of       Gilstrap’s        conviction            pursuant       to     Anders.

Accordingly, we have reviewed the entire record and have found

no meritorious issues that are outside the scope of the waiver.

We therefore deny in part the Government’s motion to dismiss and

affirm Gilstrap’s conviction.



                                               3
           This court requires that counsel inform Gilstrap, in

writing,   of    his   right     to   petition    the    Supreme   Court    of   the

United States for further review.                If Gilstrap requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy thereof was served on Gilstrap.                       We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials       before   this    court   and

argument would not aid the decisional process.

                                                             DISMISSED IN PART;
                                                               AFFIRMED IN PART




                                         4